Order of the Appellate Term, entered *812January 28, 1976, affirming the judgment of the Civil Court in favor of plaintiff, after a jury trial, unanimously modified, on the law, to the extent of reversing the judgment against Alstu Realty Corp. and dismissing the complaint against said defendant. Except as so modified said order is affirmed for the reasons stated in the majority opinion at the Appellate Term, with $60 costs and disbursements to respondent. It appears that Alstu Realty Corp., on whose stationery the details of the offering were typed, had no other relationship with the instant transaction. Accordingly, we find no basis to hold that company liable for the breach of the other parties defendant. Concur—Murphy, J. P., Lupiano, Birns, Capozzoli and Nunez, JJ.